Title: From George Washington to John Jay, 15 August 1786
From: Washington, George
To: Jay, John

 

Dear Sir
Mount Vernon 15th Augt 1786

I have to thank you very sincerely for your interesting letter of the 27th of June, as well as for the other communications you had the goodness to make at the same time.
I am sorry to be assured, of what indeed I had little doubt before, that we have been guilty of violating the treaty in some instances. What a misfortune it is the British should have so well grounded a pretext for their palpable infractions?—and what a disgraceful part, out of the choice of difficulties before us, are we to act?
Your sentiments, that our affairs are drawing rapidly to a crisis, accord with my own. What the event will be is also beyond the reach of my foresight. We have errors to correct. We have probably had too good an opinion of human nature in forming our confederation. Experience has taught us, that men will not adopt & carry into execution, measures the best calculated for their own good without the intervention of a coercive power. I do not conceive we can exist long as a nation, without having lodged somewhere a power which will pervade the whole Union in as energetic a manner, as the authority of the different state governments extends over the several States. To be fearful of vesting Congress, constituted as that body is, with ample authorities for national purposes, appears to me the very climax of popular absurdity and madness. Could Congress exert them for the detriment of the public without injuring themselves in an equal or greater proportion? Are not their interests inseperably connected with those of their constituents? By the rotation of appointment must they not mingle frequently with the mass of citizens? Is it not rather to be apprehended, if they were possessed of the powers before described, that the individual members would be induced to use them, on many occasions, very timidly & inefficatiously for fear of loosing their popularity & future election? We must take human nature as we find it. Perfection falls not to the share of mortals. Many are of opinion that Congress have too frequently made use of the suppliant humble tone of requisition, in applications to the States, when they had a right to assume their imperial dignity and command obedience. Be that as it may, requisitions are a perfect nihility, where

thirteen sovereign, independent⟨,⟩ disunited States are in the habit of discussing & refusing compliance with them at their option. Requisitions are actually little better than a jest and a bye word through out the Land. If you tell the Legislatures they have violated the treaty of peace and invaded the prerogatives of the confederacy they will laugh in your face. What then is to be done? Things cannot go on in the same train forever. It is much to be feared, as you observe, that the better kind of people being disgusted with the circumstances will have their minds prepared for any revolution whatever. We are apt to run from one extreme into another. To anticipate & prevent disasterous contingencies would be the part of wisdom & patriotism.
What astonishing changes a few years are capable of producing! I am told that even respectable characters speak of a monarchical form of government without horror. From thinking proceeds speaking, thence to acting is often but a single step. But how irrevocable & tremendous! What a triumph for the advocates of despotism to find that we are incapable of governing ourselves, and that systems founded on the basis of equal liberty are merely ideal & falacious! Would to God that wise measures may be taken in time to avert the consequences we have but too much reason to apprehend.
Retired as I am from the world, I frankly acknowledge I cannot feel myself an unconcerned spectator. Yet having happily assisted in bringing the ship into port & having been fairly discharged; it is not my business to embark again on a sea of troubles. Nor could it be expected that my sentiments and opinions would have much weight on the minds of my Countrymen—they have been neglected, tho’ given as a last legacy in the most solemn manner. I had then perhaps some claims to public attention. I consider myself as having none at present. With sentiments of sincere esteem & friendship I am, my dear Sir, Yr most Obedt & Affecte Hble Servant

Go: Washington

